UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-4196


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

VIRGIL W. WOMACK,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     G. Ross Anderson, Jr., Senior
District Judge. (8:09-cr-00786-GRA-1)


Submitted:   January 12, 2011              Decided:   January 31, 2011


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mario A. Pacella, STROM         LAW FIRM, L.L.C., Columbia, South
Carolina, for Appellant.         David Calhoun Stephens, Assistant
United   States Attorney,        Greenville, South  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Virgil Womack pled guilty to wire fraud, in violation

of 18 U.S.C. § 1343 (2006), and was sentenced to twenty-four

months in prison.          He now appeals.                His attorney has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

claiming that the district court erred in enhancing Womack’s

base offense level based on amount of loss but stating that

there are no meritorious issues for appeal.                        Womack has filed a

pro se supplemental brief raising additional issues.                         We affirm.

            In the Anders brief, Womack contends that the district

court erred when it increased his base offense level of 7, see

U.S. Sentencing Guidelines Manual (“USSG”) § 2B1.1(a)(1) (2008),

by twelve levels based on the amount of intended loss, which was

determined to be $250,000.               See USSG § 2B1.1(b)(1)(G) (12-level

increase where loss exceeds $200,000).                     Counsel states that the

parties    informed    the    court       at       Womack’s    Fed.   R.   Crim.    P.   11

hearing    that   there      was    no    loss       to   be    included     as   relevant

conduct.      Our    review        of    the       transcript    of   that    proceeding

discloses that, while the court was informed that there was no

actual loss, the parties also informed the court that they could

not   at   that     time   determine           the    amount     of   intended      loss. *


      *
       In his pro se brief, Womack contends that, because there
was no actual loss, his offense level was improperly enhanced.
His contention has no merit. The sentencing guidelines provide
(Continued)
                                               2
Accordingly, increasing Womack’s base offense level based on the

amount of intended loss did not contravene any representations

made at the Rule 11 proceeding.

           In    his    pro    se   brief,       Womack    complains       that     the

indictment was defective, an FBI agent lied at a probable cause

hearing, and the case was based on a lie told to authorities by

his   brother.        His   valid   guilty      plea,    however,       waives    these

claimed   antecedent        jurisdictional       defects.         See    Tollett     v.

Henderson, 411 U.S. 258, 267 (1973).

           Finally, Womack’s claim of ineffective assistance of

counsel   is    not    cognizable    on       appeal    because    ineffectiveness

does not conclusively appear on the face of the record.                             Any

such claim must be raised, if at all, in a 28 U.S.C.A. § 2255

(West Supp. 2010) motion.           See United States v. Richardson, 195

F.3d 192, 198 (4th Cir. 1999).

           In accordance with Anders, we have reviewed the entire

record for meritorious issues and have found none.                      We therefore

affirm.   This court requires that counsel inform his client, in




that the amount of loss for purposes of sentencing enhancements
is the greater of the actual loss or the intended loss.     USSG
§ 2B1.1, cmt. n.3(A).     “Intended loss” is defined as “the
pecuniary harm that was intended to result from the offense
. . . and . . . includes intended pecuniary harm that would have
been impossible or unlikely to occur[.]”     USSG § 2B1.1, cmt.
n.3(A)(ii).



                                          3
writing,   of    his   right     to    petition    the   Supreme    Court    of   the

United States for further review.               If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                    Counsel’s motion must

state that a copy was served on the client.                      We dispense with

oral   argument     because      the    facts     and    legal    contentions     are

adequately      presented   in    the    materials       before    the   court    and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                          4